Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-4, 6, 11-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2017/0374548 A1) in view of Olshansky (US 2020/0396604 A1) with provisional application No. 62/936260 filed on Nov, 15, 2019 (please refer to paragraphs 17-21 and 53 for support). 
 	As per claim 1, Mason teaches a method comprising: defining geographical zones corresponding to a geographical area that is serviced by a common service set identifier for a wireless local area network (Mason, ¶0050-51 and ¶0056, defining group of geographic ranges (i.e. offices) correspond to geographic range that is serviced by a common key (i.e. SSID, ¶0040) for local network (i.e. WLAN/Wi-Fi, ¶0024)); and controlling access of the mobile station to the wireless local area network based on the unique pre-shared key (Mason, ¶0047-48 and ¶0056, controlling network access rights associated with keys (i.e. pre-shared key) of the wireless device to the local network (i.e. WLAN/Wi-Fi)).  
	However, Mason does not explicitly teach pre-assigning, respectively, unique pre-shared keys to the geographical zones; during an on-boarding process of a mobile station at one of the geographical zones, associating a media access control address of the mobile station with a unique pre-shared key; and after completion of the on-boarding process, controlling access of the mobile station to the wireless local area network based on the unique pre-shared key previously pre-assigned to the one of the geographical zones and based on predetermined policies.
	In the same field of endeavor, Olshansky teaches pre-assigning, respectively, unique pre-shared keys to the geographical zones (Olshansky, ¶0031-32, assigning or pre-assigning pre-shared keys (e.g. Wi-Fi passwords such as WPA2 PSK) to access points or regions (i.e. multi dwelling units (MDU))); during an on-boarding process of a mobile station at one of the geographical zones (Olshansky, ¶0035-36, during 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Olshansky into invention of Mason in order to implement a secure single-SSID wireless system where the system allows building-wide or property-wide wireless access via the same SSID and also allows the residents, guests, or users of the system to manage their own PSKs to create a virtual private network ( or personal area network) that connect their network devices to reduce interference and better user experience. 

As per claim 3 as applied to claim 1 above, Mason teaches supplying the unique pre-shared key previously pre-assigned to the one of the geographical zones to the mobile station via an application executing on the mobile station (Mason, ¶0049, providing the unique pre-shared key to the wireless device via an application executing on the wireless device such as API). 
As per claim 4 as applied to claim 1 above, Mason further teaches wherein the geographical zones comprise at least one of an individual living space or a common area in a multi-dwelling complex (Mason, ¶0056, physical location such as offices (e.g. common area in multi-dwelling complex)). 
As per claim 6 as applied to claim 1 above, Mason further teaches supplying a pre-shared key index value corresponding to the unique pre-shared key previously pre-assigned to the one of the geographical zones to the mobile station via a field in an Extensible Authentication Protocol (EAP) over local area network (LAN) (EAPOL) key frame (Mason, ¶0032, EAPOL key frame). 
As per claim 11, Mason teaches an apparatus (Mason, ¶0012, device or apparatus) comprising: a network interface unit configured to enable network communications (Mason, ¶0012, network interface for communication); a memory configured to store logic instructions (Mason, ¶0012, memory for storing); and a  and control access of the mobile station to the wireless local area network based on the unique pre-shared key (Mason, ¶0047-48 and ¶0056, controlling network access rights associated with keys (i.e. pre-shared key) of the wireless device to the local network (i.e. WLAN/Wi-Fi)).  
	However, Mason does not explicitly teach pre-assign, respectively, unique pre-shared keys to the geographical zones; during an on-boarding process of a mobile station at one of the geographical zones, associate a media access control address of the mobile station with a unique pre-shared key; and after completion of the on-boarding process, control access of the mobile station to the wireless local area network based on the unique pre-shared key previously pre-assigned to the one of the geographical zones and based on predetermined policies.
	In the same field of endeavor, Olshansky teaches pre-assign, respectively, unique pre-shared keys to the geographical zones (Olshansky, ¶0031-32, assigning or pre-assigning pre-shared keys (e.g. Wi-Fi passwords such as WPA2 PSK) to access points or regions (i.e. multi dwelling units (MDU))); during an on-boarding process of a mobile station at one of the geographical zones (Olshansky, ¶0035-36, during registration or onboarding process of user device at the zone of MDU), associate a media access control address of the mobile station with a unique pre-shared key 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Olshansky into invention of Mason in order to implement a secure single-SSID wireless system where the system allows building-wide or property-wide wireless access via the same SSID and also allows the residents, guests, or users of the system to manage their own PSKs to create a virtual private network ( or personal area network) that connect their network devices to reduce interference and better user experience. 
As per claim 12 as applied to claim 11 above, Mason further teaches respectively associate access points for the wireless local area network to individual ones of the 
As per claim 13 as applied to claim 11 above, Mason teaches supply the unique pre-shared key previously pre-assigned to the one of the geographical zones to the mobile station via an application executing on the mobile station (Mason, ¶0049, providing the unique pre-shared key to the wireless device via an application executing on the wireless device such as API). 
As per claim 14 as applied to claim 11 above, Mason further teaches wherein the geographical zones comprise at least one of an individual living space or a common area in a multi-dwelling complex (Mason, ¶0056, physical location such as offices (e.g. common area in multi-dwelling complex)). 
As per claim 16 as applied to claim 11 above, Mason further teaches supply a pre-shared key index value corresponding to the unique pre-shared key previously pre-assigned to the one of the geographical zones to the mobile station via a field in an Extensible Authentication Protocol (EAP) over local area network (LAN) (EAPOL) key frame (Mason, ¶0032, EAPOL key frame). 
As per claim 18, Mason discloses a non-transitory computer readable storage media encoded with instructions (Mason, ¶0012, computer readable storage media) that, when executed by a processor  (Mason, ¶0012, processor), cause the processor to: define geographical zones corresponding to a geographical area that is serviced by a common service set identifier for a wireless local area network (Mason, ¶0050-51 and ¶0056, defining group of geographic ranges (i.e. offices) correspond to geographic  and control access of the mobile station to the wireless local area network based on the unique pre-shared key (Mason, ¶0047-48 and ¶0056, controlling network access rights associated with keys (i.e. pre-shared key) of the wireless device to the local network (i.e. WLAN/Wi-Fi)).  
	However, Mason does not explicitly teach pre-assign, respectively, unique pre-shared keys to the geographical zones; during an on-boarding process of a mobile station at one of the geographical zones, associate a media access control address of the mobile station with a unique pre-shared key; and after completion of the on-boarding process, control access of the mobile station to the wireless local area network based on the unique pre-shared key previously pre-assigned to the one of the geographical zones and based on predetermined policies.
	In the same field of endeavor, Olshansky teaches pre-assign, respectively, unique pre-shared keys to the geographical zones (Olshansky, ¶0031-32, assigning or pre-assigning pre-shared keys (e.g. Wi-Fi passwords such as WPA2 PSK) to access points or regions (i.e. multi dwelling units (MDU))); during an on-boarding process of a mobile station at one of the geographical zones (Olshansky, ¶0035-36, during registration or onboarding process of user device at the zone of MDU), associate a media access control address of the mobile station with a unique pre-shared key (Olshansky, ¶0035-36, associating MAC address of user device with WPA2 PSK, also see new devices connecting to the single-SSID Wi-Fi network described herein does not need to register their MAC addresses (or other unique identifying information) prior to being granted Wi-Fi access, thereby simplifying the new device registration process 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Olshansky into invention of Mason in order to implement a secure single-SSID wireless system where the system allows building-wide or property-wide wireless access via the same SSID and also allows the residents, guests, or users of the system to manage their own PSKs to create a virtual private network ( or personal area network) that connect their network devices to reduce interference and better user experience. 
As per claim 19 as applied to claim 18 above, Mason further teaches respectively associate access points for the wireless local area network to individual ones of the geographical zones (Mason, ¶0027 and ¶0055-56, associating access points for the WLAN/Wi-Fi network to specific/individual location (i.e. zone) in the group of geographic areas).


B)	Claims 5, 7-9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2017/0374548 A1) in view of Olshansky (US 2020/0396604 A1) and further in view of SUN (US 2017/0070881 A1). 
 	As per claim 5 as applied to claim 1 above, Mason in view of Olshansky does not explicitly teach supplying a pre-shared key index value corresponding to the unique pre-shared key previously pre-assigned to the one of the geographical zones to the mobile station via a vendor specific information element in an authentication frame body.  
	In the same field of endeavor, SUN teaches supplying a pre-shared key index value corresponding to the unique pre-shared key previously pre-assigned to the one of the geographical zones to the mobile station via a vendor specific information element in an authentication frame body (SUN, ¶0082 and ¶0005, each of the pre-shared keys may be associated with a corresponding index value.  The associations between keys and index values may also be pre-shared and hence common to both devices.  Communicating a key selection may include communicating the corresponding index value.  The index value can be communicated in a designated Key ID field of an authentication information element such as vendor specific information element). 

As per claim 7 as applied to claim 1 above, Mason in view of Olshansky does not explicitly teach a wireless local area network controller determining whether a media access control address of a given mobile station that is attempting to associate with the wireless local area network is known, and when the media access control address of the given mobile station is known, communicating with the given mobile station using the unique pre-shared key previously pre-assigned to the one of the geographical zones.
In the same field of endeavor, SUN teaches a wireless local area network controller (SUN, ¶0075, WLAN controller) determining whether a media access control address of a given mobile station that is attempting to associate with the wireless local area network is known, and when the media access control address of the given mobile station is known (SUN, ¶0097 and ¶0133, determining that MAC address of device that is trying to communicate to a network is known), communicating with the given mobile station using the unique pre-shared key previously pre-assigned to the one of the geographical zones (SUN, ¶0097 and ¶0133, communicating with device using pre-shared key that is assigned to the device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of 
As per claim 8 as applied to claim 7 above, Mason teaches sending a query to a radius server that requests policies associated with the given mobile station (Mason, ¶0028-29, sending a query to a RADIUS server requesting network access rights (i.e. policies) with the given wireless device).   
As per claim 9 as applied to claim 8 above, Mason in view of Olshansky does not explicitly teach wherein the query includes an index value corresponding to the unique pre-shared key previously pre-assigned to the one of the geographical zones.
In the same field of endeavor, SUN teaches wherein the query includes an index value corresponding to the unique pre-shared key previously pre-assigned to the one of the geographical zones (SUN, ¶0084 and ¶0086, request or query includes an index value correspond to the pre-shared key that is associated with the device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of SUN into invention of Mason and Olshansky in order to provide a method and apparatus for authenticating the wireless devices using authentication information elements to establish a secure network access. 
	As per claim 15 as applied to claim 11 above, Mason in view of Olshansky does not explicitly teach supplying a pre-shared key index value corresponding to the unique pre-shared key previously pre-assigned to the one of the geographical zones to the 
	In the same field of endeavor, SUN teaches supplying a pre-shared key index value corresponding to the unique pre-shared key previously pre-assigned to the one of the geographical zones to the mobile station via a vendor specific information element in an authentication frame body (SUN, ¶0082 and ¶0005, each of the pre-shared keys may be associated with a corresponding index value.  The associations between keys and index values may also be pre-shared and hence common to both devices.  Communicating a key selection may include communicating the corresponding index value.  The index value can be communicated in a designated Key ID field of an authentication information element such as vendor specific information element). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of SUN into invention of Mason and Olshansky in order to provide a method and apparatus for authenticating the wireless devices using authentication information elements to establish a secure network access. 
As per claim 17 as applied to claim 11 above, Mason in view of Olshansky does not explicitly teach a wireless local area network controller determine whether a media access control address of a given mobile station that is attempting to associate with the wireless local area network is known, and when the media access control address of the given mobile station is known, communicating with the given mobile station using the unique pre-shared key previously pre-assigned to the one of the geographical zones.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of SUN into invention of Mason and Olshansky in order to provide a method and apparatus for authenticating the wireless devices using authentication information elements to establish a secure network access. 
C)	Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2017/0374548 A1) in view of Olshansky (US 2020/0396604 A1) and further in view of SUN (US 2017/0070881 A1) and Yadav (US 2012/0216239 A1). 
 	As per claim 10 as applied to claim 8 above, Mason in view of Olshansky and SUN does not explicitly teach sending the query via a media access control Authentication Bypass (MAB) frame.  
	In the same field of endeavor, Yadav teaches sending the query via a media access control Authentication Bypass (MAB) frame (Yadav, ¶0041, Media Access Control authentication bypass (MAB) frame). 

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/           Examiner, Art Unit 2643                                                                                                                                                                                             

/JINSONG HU/           Supervisory Patent Examiner, Art Unit 2643